DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 directed to claims 1-12 and 14-17 in the reply filed on 03/11/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the examiner to consider all claims in a single application  This is not found persuasive because as previously explained, every species could require additional search and/or consideration and potentially require different rejections. All these additional steps would impose a greater burden on the examiner. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1-17 objected to because of the following informalities:  Please amend claim 1 as follows: --the support body is formed by an injection-molding process to wrap the bearing assembly and fixedly connecting bearing assembly and the rotor core--.  Appropriate correction is required.
Please amend claim 7 as follows:--the plurality of vanes is integrally formed with the bottom bezel.
Please amend claim 7 as follows:--wherein a plurality of recesses is defined in an
Please amend claim 12 as follows:--wherein one of opposite ends of the central shaft--.
Please amend claim 14 as follows:--wherein said at least one bearing (28) is a bushing--.
Claims 2-17 are also objected to since they depend on an objected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 10-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heier et al. (herein Heier) (US 2011/0033320)Regarding Claim 1:In Figures 1-3b, Heier discloses an electric coolant pump (pump 10 for pumping a coolant, see paragraph [0025]), comprising a pump house (housing comprising inlet and outlet channels 12, 14, henceforth referred to as 12); a motor (motor comprising stator 24 and rotor 26, see paragraph [0026]) connected to the pump house (see Figure 1) and comprising: a stator (24) with a fixed central shaft (shaft 30 is fixedly attached to the motor housing 16, see paragraph [0026]); and a movable unit (rotor 26) rotatably mounted within the stator (see Figure 1), the movable unit comprising a support body (32), a bearing assembly (28) connected to the support body (see Figure 2), a rotor core (laminated core in rotor unit 40, see paragraph [0040]) fixed to the support body (see Regarding Claim 6:In Figures 1-3b, Heier discloses an electric coolant pump (pump 10), wherein at least part of the impeller (34) is integrally formed with the support body by the injection-molding process (see paragraph [0028]).Regarding Claim 8:In Figures 1-3b, Heier discloses an electric coolant pump (pump 10), wherein the support body (32) is provided with a first annular ring (annular ring emanating from the left end of sleeve 38 in Figure 2) and a second annular ring (42) axially spaced from and substantially parallel to each other (see Figure 2), the rotor core (40) is sandwiched between the first and second annular rings (as seen in Figure 2), the rotor core are wrapped with a protective sleeve (38), the protective sleeve (38) mates with the support body (38 is integrally formed with 32 to form an integral mating, see paragraph [0030]) Regarding Claim 10:In Figures 1-3b, Heier discloses an electric coolant pump (pump 10), wherein the stator (24) further comprises a cylindrical stator outer casing (outer portion of motor housing 16 that abuts the outer circumference of the stator 24, see Figure 1), a stator inner casing (can 18), a stator core (not explicitly disclosed but extremely well known in the art that the stator 24 would have a core) disposed between the stator outer casing and the stator inner casing (as seen in Figure 1), a stator winding wound around the stator core (not explicitly disclosed by windings can be seen in Figure 1 and are extremely well known in the art), the movable unit (26) is housed in the stator inner casing (26 is inside 18, see Figure 1), an end of the stator outer casing and an end of the stator inner casing are fixed to the pump house (the outer and inner casings are fixed via a flange extending from the ends of these casings to the pump house).Regarding Claim 11:In Figures 1-3b, Heier discloses an electric coolant pump (pump 10), wherein the stator inner casing (18) comprises a cylindrical portion (cylinder defining wet space 22) opened at one of opposite axial ends and closed at the other end with a bottom plate (open at one axial end and closed at an opposite axial end by a plate generally depicted as 16 in Figure 1), and an annular flange surrounding the open end of the cylindrical portion (annular flange surrounding the opening is shown in Figure 1), the annular flange is fastened to the pump house (the radial extremities of the annular flange are fastened to the pump house as seen in Figure 1), an inner cavity (wet space 22) of the cylindrical portion is in communication with a pump chamber of the pump house (as Regarding Claim 12:In Figures 1-3b, Heier discloses an electric coolant pump (pump 10), wherein one of opposite ends of the central shaft (30) is fixed to the bottom plate of the cylindrical portion (see Figure 1 and paragraph [0026]), and the other end of the central shaft is fixed to the pump house through the impeller (as seen in Figure 1, the left axial end of the shaft 30 is attached to a central hub which is attached to the pump house with a plurality of ribs).Regarding Claim 14:In Figures 1-3b, Heier discloses an electric coolant pump (pump 10), wherein said at least one bearing (28) is a bushing (described as a bushing, see paragraph [0028]) a material having a low coefficient of friction (the bushing is described as an overmolded insert which indicates that it is a plastic which typically has a low coefficient of friction. Additionally it is noted that a high coefficient of friction would cause damage to the other parts contacting the bushing and so would not reasonably be used), and is in friction fit with the central shaft (as stated in paragraph [0026]: “shaft 30, which is fixedly attached in the motor housing 16, by means of a bearing bushing 28.” This indicates that a friction fit is present in order to generate a fixed connection).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heier et al. (herein Heier) (US 2011/0033320) in view of Yin et al. (herein Yin) (US 2017/0037855).Regarding Claim 2:Heier substantially discloses the claimed limitations of the electric coolant pump (pump 10) including that the bearing assembly comprises a cylindrical positioning sleeve (28), but fails to disclose that two bearings are positioned at opposite ends of the positioning sleeve, the positioning sleeve and the bearings are sleeved on the central shaft, the positioning sleeve is in clearance fit with the central shaft.However, in Figures 1-3, Yin disclose a similar pump (100) wherein the bearing assembly (31, 32, 33) comprises a cylindrical positioning sleeve (31) and two bearings (32, 33) positioned at opposite ends of the positioning sleeve (see Figure 3), the positioning sleeve and the bearings are sleeved on the central shaft (sleeved on central shaft 40), the positioning sleeve (31) is in clearance fit with the central shaft (as seen in Figure 1, the positioning sleeve 31 has a clearance fit with the central shaft due to the space depicted between 31 and 40).Hence, based on Yin’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have replaced Heier’s single bushing bearing assembly (28) with a bearing assembly of the type disclosed by Yin (31, 32, 33) since doing so would provide targeted bearing contact areas with the shaft and impeller that would support radial loads and would reduce the contact area between the shaft and the bearing assembly (as opposed to the current configuration Regarding Claim 3:Heier as modified by Yin disclose the electric coolant pump, wherein opposite axial ends of the positioning sleeve (31) respectively defines a positioning groove (grooves depicted at both axial ends of the positioning sleeve 31 as seen in Yin’s Figure 3), the two bearings (32, 33) are respectively embedded in the positioning grooves of the positioning sleeve (as seen in Yin’s Figure 3).Regarding Claim 4:Heier as modified by Yin disclose the electric coolant pump, wherein one of the bearings (32, Yin’s Figure 3) would be fixed to the impeller (34) and the other one bearing (33) would be fixed to an end of the support body away from the impeller (as evident from Yin’s Figure 1 and Heier’s Figure 1, the 2nd bearing would be located at the bottom end of the support body portion 36).Regarding Claim 5:Heier as modified by Yin disclose the electric coolant pump, wherein an inner diameter of the positioning sleeve is larger than that of the bearings (as seen in Yin’s Figures 1 and 3, the inner diameter of the positioning sleeve 31 is clearly larger than the inner diameter of the bearings in order to provide a clearance fit between the shaft and the positioning sleeve).Regarding Claim 17:Heier as modified by Yin would utilize the manufacturing method, further comprising . 
Claims 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heier et al. (herein Heier) (US 2011/0033320)
Regarding Claim 7:In Figures 1-3b, Heier discloses an electric coolant pump (pump 10), wherein the impeller comprises a bottom bezel (34), a cover bezel (44) opposite and spaced apart from the bottom bezel (see Figure 2), and a plurality of vanes (blade part 44 comprises a plurality of vanes/blades as seen in Figure 2) connected between the bottom bezel and the cover bezel (as seen in Figure 2), the plurality of vanes is integrally formed with the cover bezel (see paragraph [0027]).Therefore, Heier fails to disclose that the plurality of vanes is integrally formed with the bottom bezel (34). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to rearranged the plurality of vanes to be integrally formed with the bottom bezel, since it has been held that rearranging parts of an In re Japikse, 86 USPQ 70.Regarding Claim 15:In Figures 3a-3b and paragraph [0028], Heier discloses a manufacturing method of forming an electric coolant pump (pump 10) of claim 1, comprising: integrating the rotor core and the permanent magnets (40), comprising inserting the permanent magnets into the rotor core (as stated in paragraph [0028]); and forming the support body (32), and integrating the pre-integrated permanent magnets and rotor core (as shown in Figure 3b), and the bearing assembly (the support body is formed by injection molding as stated in paragraph [0028]), comprising positioning the pre-integrated permanent magnets and rotor core, and the bearing assembly, with the bearing assembly sleeved by the rotor core (as depicted in Figure 3b and explained in paragraph [0028]), and forming the support assembly and the bearing assembly by a second process of insert-molding ( support body is injection molded which is a process of insert molding while the bearing assembly is an overmolded insert which is also insert molding).Heier fails to disclose the specific order of manufacturing steps such as: 
and then forming a protective sleeve wrapping the rotor core by a first process of insert-molding; and then injecting a resin material into the injection tooling to form the support body connecting the pre-integrated permanent magnets and rotor core. Firstly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to make the protective sleeve (38) as a separate piece to wrap the rotor core (40), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.Regarding Claim 16:As mentioned in the rejection of claim 15 and Figures 3a-3b and paragraph [0028], wherein in forming the support body by the second process of insert-molding, a gap between an outer circumferential wall of the bearing assembly and an inner wall of the rotor core is filled with the resin materials (the support body is formed from resin materials and as mentioned above it would be obvious to form this body using injection molding in the order described above, wherein the gap would be filled by resin materials to form rotor holder busing 36).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heier et al. (herein Heier) (US 2011/0033320) in view of Yin et al. (herein Yin) (US 2017/0037855) in further view of Lundsted et al. (herein Lundsted) (US 2021/0180613).
Heier fails to disclose that a plurality of recesses is defined in an outer surface of each of the bearings, the support body forms a plurality of bosses correspondingly snapped . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for relevant centrifugal pumps and bearing structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746